DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Independent claim 1 is amended. Claims 5-9 are withdrawn. Claims 1-4 are currently examined on the merits.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites "... heating the silicon melt in a quartz crucible in a magnetic-field-free state with a heating portion while rotating the quartz crucible…", which is not disclosed in the specification as originally filed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Okui et al (US 6458204 B1, “Okui”) as evidenced by Fu et al (US 20080060572 A1, “Fu”), and further in view of Javidi et al (US 20100107966 A1, “Javidi”) and Hwang et al (KR 20090008969 A, machine translation, “Hwang”).
Regarding claim 1, Okui (entire document) teaches a convection pattern control method of a silicon melt 3 used for manufacturing a silicon single crystal 6 (monocrystalline silicon), the method comprising heating the silicon material charged into a crucible 1 and forming/heating the silicon melt 3 in the crucible in a magnetic-field-free state with a heating portion comprising a heater portion 2 and a chamber portion surrounding the heater portion 2 and the crucible 1 (fig 5, col 12 lines 20-39), wherein the heating portion comprising the chamber portion surrounding the heater 2 and crucible 1 (fig 5), the chamber portion of the heating portion has one opening at one side and two openings at the opposite side (fig 5), wherein in the heating of the silicon melt, the chamber portion of the heating portion being provided outside the crucible 1 (fig 5), the heating portion comprises a heater 2 surrounding the crucible 1 (fig 5, col 12 lines 38-39), and then puling the single crystal 6 from the melt 3 while rotating the crucible 1 (col 12 lines 37-45), a horizonal magnetic field is applied to the melt within the crucible during the single crystal pulling (col 11 lines 18-21, table 1 examples 2 and 3), in the heating of the silicon melt, wherein in the applying of the horizontal magnetic field, the horizontal magnetic field of 0.2 to 0.3 T is applied to fix a direction of a flow of the melt (convection flow) in a single direction (melt flow in a vertical direction) in the silicon melt in a plane orthogonal to a direction in which the horizontal magnetic field is applied (col 10 lines 36-45 and col 11 lines 18-58).
In addition, Okui teaches that it is conventionally well known to use a quartz crucible holding molten silicon for growing the silicon single crystal (col 1, lines 16-20). Thus it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have used a quartz crucible for holding the silicon melt in the method of Okui as suggested by the prior art described in Okui (col 1, lines 16-20) in order to provide a suitable crucible for holding the silicon melt and pulling the silicon single crystal.
Okui teaches the quartz crucible, the horizontal magnetic field, the heater and the chamber portion of the heating portion has one opening at one side and two openings at the opposite side (an asymmetric heating portion) as addressed above, and also teaches a center axis of pulling the single crystal from the quartz crucible (fig 5, col 10 lines 21-45), and the horizontal magnetic field having a central magnetic field line as evidenced by Fu (figs 1 and 2, 0044). The teachings of Okui/evidenced Fu are similar to the instantly claimed; therefore it is reasonably expected that “the heating capacity of the heating portion differs on both sides across an imaginary line passing through a center axis of the quartz crucible and being in parallel to a central magnetic field line of the horizontal magnetic field that would exist when the horizontal magnetic field is applied when the quartz crucible is viewed from vertically above” because the one side and the opposite side of the chamber portion of the heating portion are different/ asymmetric as shown in fig 5 of Okui.
Okui/evidenced Fu teaches heating the silicon melt in a quartz crucible in the magnetic-field-free state with a heating portion as addressed above, but does not explicitly teach the heating the silicon melt in the crucible with the heating portion while rotating the quartz crucible. However it is a known practice that a crucible with melting silicon is rotated while the silicon is heated as taught by Javidi (0059). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Okui/evidenced Fu per teachings of Javidi in order to establish a uniform thermal field for melting the silicon charge (Javidi 0059).
Okui/evidenced Fu/Javidi teaches the heater and the imaginary line as addressed above, but does not explicitly teach the heater has a resistance value that differs on both sides across the imaginary line. However it is a known practice that the resistance value is adjusted to be different by using heating elements having different lengths on both side of the crucible as taught by Hwang (fig 2, pages 5 and 6). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Okui/evidenced Fu/ Javidi per teachings of Hwang in order to control the convection of the silicon melt for growing silicon crystal with reduced oxygen (Hwang pages 5 and 6).
Regarding claim 2, Okui/evidenced Fu/Javidi /Hwang teaches the heating capacity of the heating portion having asymmetric structures as addressed above; apparently the heating portion has a lower heating capacity portion and a higher heating capacity portion. Okui/evidenced Fu/Javidi /Hwang does not explicitly teach the specific relative arrangement of the heating portion with respect to the X axis, Y axis and Z axis, e.g., the heating capacity of the heating portion is set in a first state where the heating capacity of the heating portion is lower in a positive direction than in a negative direction of an X axis or in a second state where the heating capacity of the heater is higher in the positive direction than in the negative direction of the X axis with respect to the imaginary line as viewed from a positive direction of a Z axis in a right-handed XYZ Cartesian coordinate system defining a center of a surface of the silicon melt as an origin, a vertically upward direction as the positive direction of the Z axis, and a direction in which the horizontal magnetic field is applied as a positive direction of a Y axis, and in the applying of the horizontal magnetic field, the direction of the convection flow as viewed in a negative direction of the Y axis is fixed clockwise when the heating capacity is in the first state, and the direction of the convection flow is fixed anticlockwise when the heating capacity is in the second state. However it has been held that the mere rearrangement of parts without modifying the operation of a device is prima facie obvious.  See, e.g., In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); see also MPEP 2144.04(VI) (C). Also, these limitations are apparatus limitations in a process claim. Unless the apparatus limitations affect the process in a manipulative sense, they may have little weight in the process claims. In re Leeson Corp. 185 USPQ 156; In re Tarczy-Hornoch 158 USPQ 141, 150; In re Edwards 128 USPQ 387; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA). 
Regarding claims 3 and 4, Okui/evidenced Fu/Javidi /Hwang teaches a similar heating process of the silicon melt as addressed above. Therefore “a difference between a maximum temperature and a minimum temperature on the surface of the silicon melt being 6 degrees C or more” and “the difference between the maximum temperature and the minimum temperature being 12 degrees C or less” are reasonably expected because a similar process/method is expected to produce similar results/effects. 
Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive because the arguments do not apply to new combination of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714